Case: 16-60532      Document: 00514165661         Page: 1    Date Filed: 09/21/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                               United States Court of Appeals

                                    No. 16-60532
                                                                                        Fifth Circuit


                                  Summary Calendar
                                                                                      FILED
                                                                             September 21, 2017
                                                                                 Lyle W. Cayce
MARCO ANTONIO SALGUERA-DE TRINIDAD,                                                   Clerk

                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A206 228 758


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Marco Antonio Salguera-de Trinidad is a citizen of Nicaragua who
entered this country without being admitted or paroled and who was
subsequently charged as being removable on this basis. Now, he petitions this
court for review of an order of the Board of Immigration Appeals (BIA)
upholding the immigration judge’s (IJ’s) determination that he was not
entitled to asylum, withholding of removal, or protection under the Convention


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60532    Document: 00514165661    Page: 2   Date Filed: 09/21/2017


                                No. 16-60532

Against Torture (CAT) because he was not credible. He contends that the IJ
and BIA erred by considering a statement he gave to an immigration officer
during a credible fear interview and by concluding that he should have
provided corroborating affidavits from his siblings. He insists that he was
credible.
      We “review only the BIA’s decision, unless the IJ’s decision has some
impact on” that decision. Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009).
We review the factual determination that an alien is not eligible for asylum,
withholding of removal, or CAT relief under the substantial evidence standard.
See Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006).         Under this
standard, we may not reverse an immigration court’s factual findings unless
“the evidence was so compelling that no reasonable factfinder could conclude
against it.” Wang, 569 F.3d at 537.
      An adverse credibility determination may be supported by “any
inconsistency or omission,” provided that “the totality of the circumstances
establishes that an asylum applicant is not credible.” Id. at 538 (internal
quotation marks, emphasis, and citation omitted). Our review of the record as
a whole shows that the evidence does not compel a conclusion contrary to that
reached by the IJ and BIA on the issue whether Salguera-de Trinidad was
credible. See id. at 537-40.
      To the extent Salguera-de Trinidad contends that the IJ erred by
considering the statement given during his credible fear interview because the
statement amounts to hearsay, this does not suffice to show error because
hearsay is generally admissible in immigration proceedings. See Bustos-Torres
v. INS, 898 F.2d 1053, 1056 (5th Cir. 1990). The IJ likewise did not err by
noting the conspicuous absence of reasonably available corroborating evidence.




                                      2
    Case: 16-60532   Document: 00514165661    Page: 3   Date Filed: 09/21/2017


                               No. 16-60532

See Wang, 569 F.3d at 539; Zhang v. Gonzales, 432 F.3d 339, 345 (5th Cir.
2005).
     Our review of the record as a whole shows that the evidence does not
compel a conclusion contrary to that reached by the IJ and BIA on the issue
whether Salguera-de Trinidad was credible. See Wang, 569 F.3d at 537-40.
Because Salguera-de Trinidad has not presented credible evidence showing
that he is entitled to asylum, he has not shown that he is entitled to
withholding of removal or relief under the CAT. See Dayo v. Holder, 687 F.3d
653, 658-59 (5th Cir. 2012). Consequently, his petition for review is DENIED.




                                     3